Exhibit 32.1 CERTIFICATION OF PIRNCIPAL EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Quarter Report of China Daqing M&H Petroleum, Inc.(the “Company”)on Form 10-Q for theperiod ended June 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Linan Gong, the Principal Executive Officer of the Company, certify, pursuant to 18 U.S.C. section 1350 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 12, 2011 /s/ Linan Gong Linan Gong Chief Executive Officer and Secretary (Principal Executive Officer) A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed from within the electronic version of this written statement has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
